DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Closest art is US 9,249,149.  Art is directed to deuterated derivatives of ruxolitinib and their therapeutic applications.  Deuterated ruxolitinib, like the claimed compound, is an inhibitor of JAK1/JAK2.  Deuterated ruxolitinib differs from the claimed compound in that the cyano group in ruxolitinib is replaced with an amide group in the claimed compound.  In view of the art it would be obvious to deuterate the undeuterated analogue of the claimed compound, however Examiner was unable to find therapeutic application for the undeuterated derivative of the claimed compound.  Examiner also did not find art that would suggest that cyano and amide groups are bioisosteres, rendering replacement one for the other non-obvious.  In view of the available art there is no motivation to modify deuterated ruxolitinib by exchanging the cyano group for an amide group thereby arriving at the claimed compound.
In addition, the undeuterated analogue of the claimed compound is known from US 10,561,657.  However, the analogue is an intermediate product in preparation of ruxolitinib and the analogue’s therapeutic activity is not described.  Notably, preparation of deuterated ruxolitinib in US 9.249.149 does not proceed through the same corresponding amide intermediate and there is no motivation change the chemical synthesis in the ‘149 patent.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-22 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628